DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flask body is generally at least one of ellipsoidal, conical, and polygonal” in claim 4 and “the bottom of the reservoir is planar” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claims 2-5, and 9 and “slightly” in claims 15 and 16 are a relative terms which render the claim indefinite.  The term "generally" and “slightly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what applicant considers “generally” spherical, “generally” cylindrical, etc., or “slightly less”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note the wherein clause “the reservoir is adapted for releasable securement within a laboratory heating block” does not positively recite “a laboratory heating block” in claim 1.  Claims 15 and 16 attempt to define the diameter of the reservoir in terms of a sidewall of an associated laboratory heating block.  Thus, claims 15 and 16 fail to further limit the subject matter of the claim upon which it depends.  The examiner recommends applicant claim a system comprising the flask and positively recite the laboratory heating block to overcome this rejection.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (US 5,382,409).
As to claims 1 and 17, Baxter teaches a laboratory flask (reads on sample vial 1) for use in association with a laboratory heating block, comprising/consisting of: 
a flask body 1, wherein the flask body includes an upper portion, a lower portion, and a sidewall, wherein the sidewall of the flask body includes an inner surface, and an outer surface (see Fig. 1); 
a neck 4, wherein the neck includes an upper portion, a lower portion, and a sidewall, wherein the sidewall of the neck includes an inner surface, and an outer surface, and wherein the neck emanates contiguously from the flask body (see Fig. 1); and 
a reservoir 2, wherein the reservoir includes an upper portion, a lower portion, a bottom wall, and a sidewall, wherein the sidewall of the reservoir includes an inner surface, and an outer surface (see col. 2, line 4 et seq.)
Note the wherein clause “the reservoir is adapted for releasable securement within a laboratory heating block” does not positively recite “a laboratory heating block” as part of the flask in claims 1 and 17. It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
With respect to claims 2 and 3, Baxter teaches the flask body comprises a generally spherical/cylindercal sidewall. 
With respected to claim 4, as best understood, the flask body of Baxter is generally at least conical and polygonal. 
As to claims 5 and 6, the neck of Baxter is a generally cylindrical/annular sidewall. 
As to claim 7, the neck 4 of Baxter is positioned above the flask body 1. 
As to claim 8, Baxter teaches the neck comprises an aperture (open collar portion 5) for receiving at least one of a stopper, an adapter, a connector, and an additional piece of glassware (e.g., cap). 
As to claim 9 and 10, Baxter teaches the reservoir 2 comprises a generally cylindrical/annular sidewall. 
As to claim 11, Baxter teaches the reservoir is positioned below the flask body (see Fig. 1). 
As to claims 13 and 14, Baxter teaches wherein the bottom wall of the reservoir is non-planar (i.e., rounded), see Fig. 1. 
As discussed above, claim 15 and 16 attempt to define the reservoir geometry that is “slightly less” than a corresponding sidewall and bottom wall of an associated laboratory heating block. This is indefinite (see above).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter.
Baxter does not explicitly disclose the bottom wall of the reservoir is planar.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum shape of the bottom wall of the reservoir without undue experimentation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Sandra et al., (US 2013/0078735; hereinafter “Sandra”).
As discussed above, Baxter teaches providing a laboratory flask (reads on sample vial 1) for use in association with a laboratory heating block, comprising: a flask body 1, wherein the flask body includes an upper portion, a lower portion, and a sidewall, wherein the sidewall of the flask body includes an inner surface, and an outer surface (see Fig. 1);  a neck 4, wherein the neck includes an upper portion, a lower portion, and a sidewall, wherein the sidewall of the neck includes an inner surface, and an outer surface, and wherein the neck emanates contiguously from the flask body (see Fig. 1); and  a reservoir 2, wherein the reservoir includes an upper portion, a lower portion, a bottom wall, and a sidewall, wherein the sidewall of the reservoir includes an inner surface, and an outer surface (see col. 2, line 4 et seq.)
Baxter does not explicitly disclose the reservoir is adapted for releasable securement with a laboratory heating block, associating the laboratory flask with the laboratory heating block and preventing the laboratory flask from substantially tilting relative to the laboratory heating block. 
Sandra teaches a similar sample vial 1 similar in construction as Baxter where the reservoir 5 is adapted for releasable securement within a laboratory heating block and associating the laboratory flask with the laboratory heating block 11; and preventing the laboratory flask from substantially tilting relative to the laboratory heating block (see Fig. 2B.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the vial of Baxter in the heating block of Sandra as it well known the use of heat can speed up reaction time and increase analysis throughput. 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanipayor et al., (US 2013/0125673) which teaches a system for preparing samples for chemical analysis comprises at least one sample container, and a container receptacle apparatus for receiving the sample container. The sample container comprises an elongate tubular body having a crucible portion proximal to a closed end for receiving a sample therein, and an expansion portion proximal to an open end. The container receptacle apparatus comprising a housing having a heating compartment, a cooling compartment spaced apart from the heating compartment, and an insulating region located between the heating compartment and the cooling compartment. The heating compartment is shaped to receive the crucible portion of the sample container, and the cooling compartment is shaped to receive the expansion portion of the sample container. The apparatus also includes a heating mechanism for heating the sample within the crucible portion of the sample container, and a cooling mechanism for cooling the expansion portion of the sample container..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798